        CASE 0:20-mc-00082-PJS-TNL Doc. 20 Filed 02/17/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                             No. 20-mc-00082 (PJS/TNL)


 IN THE MATTER OF THE APPLICATION
 OF THE REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS TO UNSEAL
 CERTAIN SEARCH WARRANT
 MATERIALS,                                                  JOINT REQUEST FOR
                                                          STATUS CONFERENCE AND
                      Petitioner,                            TO EXTEND TIME TO
        v.                                                  RESPOND TO PETITION

 UNITED STATES OF AMERICA,

                      Respondent.


       The Respondent, by and through its attorneys, Erica H. MacDonald, United States

Attorney for the District of Minnesota, and David W. Fuller, Assistant United States

Attorney, hereby requests, on behalf of both parties, that the Court set this matter on for a

status conference and extend the time to respond to the Petition until March 22, 2021, and

to reply until April 21, 2021. The following good cause supports this request:

       1.     This matter involves an Application (construed by the Court as a Petition)

seeking an order directing the Clerk of Court to unseal certain materials relating to warrant

applications under the Stored Communications Act (“SCA”). (Doc. No. 1).

       2.     Other similar actions have been filed in various districts, including in the

District of Columbia (see In the Matter of the Application of Leopold to Unseal Certain

Electronic Surveillance Applications and Orders, Case No. 1:13-mc-712 (BAH); see also

Leopold v. United States, No. 18-5276, 964 F.3d 1121 (D.C. Cir. 2020)); the Southern
          CASE 0:20-mc-00082-PJS-TNL Doc. 20 Filed 02/17/21 Page 2 of 3




District of New York (see Reporters Committee v. U.S. Attorney’s Office, Case No. 1:18-

mc-320 (KPF)); the Western District of Washington (see In re Petition of Index

Newspapers LLC d/b/a The Stranger to Unseal Electronic Surveillance Dockets,

Application, and Orders, Case No. 17-mc-145 (RSL)); and the Northern District of

California (see In re Petition of Granick and Pfefferkorn to Unseal Technical Assistance

Orders and Materials, Case No. 4:16-mc-80206 (PJH)).

       3.     Presenting the government’s position in these matters has generally

necessitated communications between the U.S. Attorney’s Office and the Clerk of Court.

Moreover, in the Southern District of New York and elsewhere, the parties (including the

Reporters Committee for Freedom of the Press) have engaged in discussions and reached

resolution as to some aspects of the cases. See, e.g., 1:18-mc-00320-KPF (S.D.N.Y.), Doc.

No. 26.

       4.     Given the need to pursue such communications in this District, and to attain

clarity regarding certain other aspects of this matter, the United States seeks a status

conference in the near future to address:

              • Whether the Court understands the U.S. Attorney’s Office to be
                representing the Clerk’s Office in this matter;
              • Ground rules for any discussions with the Clerk’s Office with respect to
                the issues raised in this matter; and
              • Any other pertinent issues it would be helpful to clarify at this phase of
                the proceedings.


       5.     In addition, the United States requests 30 more days to respond to the Petition

and memorandum in support, and for Petitioner to reply. The response is currently due on

Friday, February 19, 2021, and Petitioner’s reply in support due on Monday, March 22.

                                             2
        CASE 0:20-mc-00082-PJS-TNL Doc. 20 Filed 02/17/21 Page 3 of 3




See January 13, 2021 Order (Doc. No. 18). Granting this request would cause the response

to be due on March 22, and the reply to be due on April 21.

       6.     The undersigned counsel has conferred with Petitioners’ counsel concerning

this request. Petitioners’ counsel indicated their agreement to both the desirability of a

status conference, particularly to clarify the basis for any discussions involving the Clerk

of Court, and the additional time to respond and reply.

       7. A proposed order is being submitted along with this joint request.



Dated: February 17, 2021                         ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/ David W. Fuller

                                                 BY: DAVID W. FULLER
                                                 Assistant U.S. Attorney
                                                 Attorney ID Number 390922
                                                 600 United States Courthouse
                                                 300 South Fourth Street
                                                 Minneapolis, MN 55415
                                                 Phone: 612-664-5600
                                                 Email: David.Fuller@usdoj.gov




                                             3
